EXHIBIT 10.42



[LETTERHEAD OF SEARS HOLDINGS]




June 11, 2015




Girish Lakshman
[Address Omitted]


Dear Girish,


We are pleased to extend to you our offer to join Sears Holdings Corporation
(“SHC”) as President, Fulfillment, Supply Chain & Sourcing, reporting to Edward
Lampert, Chairman and Chief Executive Officer. Your start date is to be
September 14, 2015 and you will be employed by Sears Holdings Management
Corporation. Your work location will be your home in Sammamish, WA; until such
time that a work location in the Seattle area is identified. This letter serves
as confirmation of our offer, subject to all of the contingencies listed below
and subject to the approval of the Compensation Committee (“Compensation
Committee”) of SHC’s Board of Directors.

The key elements of your compensation package and the other conditions of your
employment are as follows:


•
Annual base salary at a rate of $800,000



•
You will receive a one-time sign-on bonus of $500,000. This sign-on bonus will
be payable within thirty (30) days following your start date. In the event your
employment with SHC is terminated, you will be required to repay all or a
portion of the sign-on bonus, including taxes withheld, unless prohibited by
law, to SHC within thirty (30) days of your last day worked in accordance with
the following schedule:



•
100% if terminated by SHC for misconduct or integrity issues within twenty-four
(24) months of your start date; or



•
100% if you voluntarily terminate your employment with SHC within twelve (12)
months of your start date


•
Participation in the Sears Holdings Corporation Annual Incentive Plan (“AIP”)
with an annual target incentive opportunity of 150% of your base salary.  Your
target incentive under the 2015 AIP will be prorated from your start date
through January 30, 2016, the last day of SHC’s 2015 fiscal year. Any incentive
payable with respect to a fiscal year will be paid by April 15th of the
following fiscal year, provided that you are actively employed at the payment
date. Further details regarding your 2015 AIP target award will be provided to
you following your start date.



•
You will be eligible to receive a Special Incentive Award with respect to each
of SHC’s 2015 and 2016 fiscal years, payable by April 15th of the fiscal year
following the applicable fiscal year, provided that you are actively employed at
the applicable payment date, subject to the following terms:


•
100% of your target incentive opportunity under the 2015 AIP, subject to
reduction by any amount payable to you under the 2015 AIP; and



•
100% of your target incentive opportunity under the 2016 AIP, subject to
reduction by any amount payable to you under the 2016 AIP.





--------------------------------------------------------------------------------

Mr. Girish Lakshman        
June 11, 2015
Page 2

•
For the avoidance of doubt, you will not participate in the SHC long-term
incentive program (“LTI”).



•
A long-term incentive award of $2,416,666 (“Special LTI Award”). This award will
be earned progressively on the last day of the 2015, 2016 and 2017 SHC fiscal
years as follows:



Earned Date
Amount
January 30, 2016
$416,666
January 28, 2017
$1,000,000
February 3, 2018
$1,000,000



Payment under the Special LTI Award will be made as soon as administratively
feasible following the applicable earned date and not later than the fifteenth
(15th) day of the third (3rd) month following each such date, in all events,
provided you are actively employed on the applicable earned date. In the event
that your employment with the company terminates for any reason prior to an
applicable earned date, you will not be entitled to receive any unpaid portion
of the Special LTI Award. Further, in the event you are terminated by SHC for
misconduct or integrity issues within twelve (12) months of a payment date, you
will be required to repay SHC any portion of the Special LTI Award paid to you
within such twelve (12) month period, which repayment will be due within thirty
(30) days of your last day worked.

•
Subject to approval of the Compensation Committee, during each of the first
three (3) years of your service, you will be entitled to receive restricted
stock units valued on an annualized basis at $1,500,000 under the Sears Holdings
Corporation 2013 Stock Plan, which units represent a right to receive a payment
in cash or shares based on the fair market value of the units granted, subject
to the terms of the 2013 Stock Plan and restricted stock unit award agreement
(the “Annual Stock Compensation”), provided that you remain employed by SHC on
the applicable award date. The number of shares issued in respect of the Annual
Stock Compensation each year will be determined using the NASDAQ regular market
hours closing price of SHC common stock on the applicable Determination Date
(rounded to the nearest whole share). For purposes hereof, the Determination
Dates shall be your first (1st), second (2nd) and third (3rd) anniversaries of
your start date. Shares paid in respect of the Annual Equity Compensation will
be fully vested when issued.


•
You represent and warrant to SHC that (a) as of your start date with SHC, you
are not subject to any obligation, written or oral, containing any
non-competition provision or any other restriction (including, without
limitation, any confidentiality provision) that would result in any restriction
on your ability to accept and perform this or any other position with SHC or any
of its affiliates and (b) you are not (i) a member of any board of directors,
board of trustees or similar governing body of any for-profit, non-profit or
not-for-profit entity, or (ii) a party to any agreement, written or oral, with
any entity under which you would receive remuneration for your services, except
as disclosed to and approved by SHC in advance of your start date.  You agree
that you will not (A) become a member of any board or body described in clause
(b)(i) of the preceding sentence or (B) become a party to any agreement
described in clause (b)(ii) of the preceding sentence, in each case without the
prior written consent of SHC, such consent not to be unreasonably withheld. 
Further, you agree you will not disclose or use, in violation of an obligation
of confidentiality, any information that you acquired as a result of any
previous employment or otherwise. As a condition of employment, prior to your
start date with SHC, you are required to provide to SHC a copy of a fully
executed release from your former employer, Amazon.com, Inc., by which
Amazon.com, Inc. releases you




--------------------------------------------------------------------------------

Mr. Girish Lakshman        
June 11, 2015
Page 3

from any non-compete provisions to which you are or may be subject.

 
•
You will be required to sign an Executive Severance Agreement (“Agreement”).  If
your employment is terminated by SHC (other than for Cause, death or Disability)
or by you for Good Reason (as such capitalized terms are defined in the
Agreement), you will receive twelve (12) months of salary continuation, equal to
your base salary rate at the time of termination, subject to mitigation. Under
the Agreement, you agree, among other things, not to disclose confidential
information and for twelve (12) months following termination of employment not
to solicit employees. You also agree not to aid, assist or render services for
any “Sears Competitor” or “Sears Vendor” (as such terms are defined in the
Agreement) for twelve (12) months following termination of employment.  The
non-disclosure, non-solicitation, non-compete and non-affiliation provisions
apply regardless of whether you receive severance benefits under this Agreement.
This offer is contingent upon you signing this Agreement. Upon signing the
Agreement, you agree that the consideration you are receiving for doing so
includes not only your employment with SHC but also the other compensation and
benefits you will be receiving (or are eligible to receive) from SHC as outlined
herein and which you would not have been offered or received (or have been
eligible to receive) without your signing the Agreement.



•
You will be covered under and subject to the terms and conditions of the
Non-Accrual Vacation Policy.



•
You will be eligible to participate in all retirement, health and welfare
programs on a basis no less favorable than other executives at your level, in
accordance with the applicable terms, conditions and availability of those
programs.



•
This offer also is contingent upon satisfactory completion of a background
reference check, employment authorization verification and pre-employment drug
test.



All payments in this letter will be subject to applicable tax withholding
requirements.

Girish, we are looking forward to you joining Sears Holdings Corporation. We are
excited about the important contributions you will make to the company and look
forward to your acceptance of our offer. If you need additional information or
clarification, please call.


This offer will expire if not accepted within one week from the date of this
letter. To accept, sign below and return this letter along with your signed
Executive Severance Agreement to my attention.


Sincerely,


/s/ Paula Frey


Paula Frey


Enclosures

Accepted:
 

/s/ Girish Lakshman                      7 / 1 / 15
Girish Lakshman     Date

